Exhibit 10.1
 


Westergaard Holdings Ltd.
 
12757 54th Avenue, Surrey, BC  V3X 3Cl (604) 970-4992
 


September 1, 2015
 
 
Robert C. Silzer DSG Global Inc. 5455 - 152 Street
Suite 214 Surrey, BC V3S 5A5
 
Dear Mr. Silzer:
 
RE:
Westergaard Holdings Ltd. - Subscription Agreement/Debt Settlement & Addendums
 
As you are aware, the first redemption of Series A Convertible Preferred Shares
by DSG Global Inc., for a total redemption price of US$1,250,000 was due to
conclude August 31, 2015.
 
I am well aware that you and DSG Global Inc. are making valiant efforts to raise
capital, thus I am pleased to advise you as follows:
 
1.  
I hereby extend the August 31, 2015 redemption date noted in the Third Addendum
to Subscription Agreement/Debt Settlement to September 30, 2015.

 
2.  
I hereby extend the September 30, 2015 redemption date noted in the Third
Addendum to Subscription Agreement/Debt Settlement to October 30, 2015.

 
3.  
I hereby extend the November 1, 2015 redemption date noted in the Third Addendum
to Subscription Agreement/Debt Settlement to December 1, 2015.

 
In the event that you and the company require the redemption dates as set out
above to be extended further, I am amenable to further, future extensions of the
redemption dates as set out above, subject to being satisfied that the company
is moving forward in a positive manner in its efforts to raise capital and
generate a profit.
 
Yours very truly,
 
Westergaard Holdings Ltd.
 
 
/s/ Keith B. Westergaard            
Keith B. Westergaard






keith.westergaard@gmail.com

 
 

--------------------------------------------------------------------------------

 
